Title: From George Washington to Robert Anderson, 3 November 1784
From: Washington, George
To: Anderson, Robert



Sir,
Mount Vernon 3d Novr 1784.

Your letter of the 15th of Octor is at hand, & is the first I have ever received from you. Persons as well acquainted with Husbandry, in its various branches, as you profess yourself to be, & have credentials of, must no doubt be an acquisition to any Country, & meet with encouragement in this. I should be glad to employ a Man who has a perfect knowledge of Agriculture—skilled in the rotation of crops, & who understands feeding horses, Cattle, sheep &c. But before I would be under any legal, or honorary engagement, or put you to the trouble or expence of coming this way, I should be glad to know precisely your terms, wages &c. To which I wou’d give you an answer by the return of the Post. It may not be amiss to inform you, that it is a head or Director only I want; hands I could furnish from my

own Estate to occupy any farm I have unengaged at present. I am Sir &c.

G: Washington

